COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                               NOTICE

Appellate case name:         Aleksander Borisov v. Clerk of Small Claim Court

Appellate case number:       01-15-00522-CV

Trial court case number: 1041858

Trial court:                 County Civil Court at Law No. 4

        The Court’s records indicate that your notice of appeal on the merits of the underlying
case may not have been timely filed. See TEX. R. APP. P. 26.1 (requiring notice of appeal to be
filed within thirty days after date judgment is signed). A motion for extension of time is
necessarily implied when an appellant, acting in good faith, files a notice of appeal beyond the
time allowed by rule 26.1, but within the 15-day extension period provided by Rule 26.3. See
TEX. R. APP. P. 26.1, 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617–18 (Tex. 1997). The
appellant must, however, offer a reasonable explanation for failing to file the notice of appeal in
a timely manner. See TEX. R. APP. P. 10.5(b)(1)(C), 26.3; Jones v. City of Houston, 976 S.W.2d
676, 677 (Tex. 1998).

         Accordingly, the Court has directed me to notify you that unless, within 10 days of the
date of this notice, you respond in writing, providing a reasonable explanation for untimely
filing the notice of appeal, your appeal may be dismissed. See TEX. R. APP. P. 42.3(a), (c).




Clerk’s Signature: /s/
                         Christopher A. Prince, Clerk of the Court

Date: November 19, 2015